ELLISON, J.
Defendant was arraigned and convicted of libel on an information by the prosecuting attorney of Jackson county. He appealed to this court. Afterwards he dismissed the appeal and sued out a writ of error. In obedience to that writ there has been sent to us the record of the proceedings and trial in the criminal court. Chief among these is a voluminous bill of the exceptions taken at the trial, containing the evidence in detail, as well as instructions, etc. It appears that this bill was not made up, signed and filed at the term at which the exceptions were taken, but at a subsequent term. The record does not show any leav» of court extending the time. The bill itself recites that there was an extension, but that, as has been many times ruled, is not sufficient. It must be shown by the record proper. We are thus left without right to look into any matter of exception concerning the trial and hence have only the record proper for examination.
We have examined it, and find no error therein. The judgment is accordingly affirmed.
All concur.